WALLACE, Circuit Judge,
concurring:
I concur in the result of the panel’s decision. Under the controlling precedent in this circuit, the district court’s granting of the defendants’ summary judgment motion was improper. Ebel v. City of Corona, 698 F.2d 390 (9th Cir.1983). I. cannot agree, however, with the majority’s formulation of the legal standard to be applied by the district court on remand. In Ebel, we held that an ordinance was unconstitutional if its “real purpose” was to obstruct the exercise of protected first amendment rights. 698 F.2d at 393. Instead of following that clear and precise standard, the majority states that the district court must establish whether “a motivating factor” for the zoning decision was to restrict the exercise of first amendment rights. I see no reason for the refusal to follow the Ebel standard, especially without reconsideration en banc.
The majority attempts to overcome this deficit by limiting Ebel. See Majority Opinion at 1267 n. 7. It would be difficult to imagine a case with facts more similar to Ebel than this one. Both cases involved the use of restrictive zoning in an attempt to close the only adult-oriented business in town. The evidence of improper motivation that is recited in the majority opinion is clearly adequate to support a reversal of the summary judgment under Ebel’s “real purpose” standard. There is simply no need to formulate the new test set forth in the majority opinion.
Moreover, the majority’s attempt to distinguish Ebel implicitly vitiates the useful*1268-1272ness of the test we developed in that case. According to the majority, the Ebel test will be used only in cases involving a single purpose for the challenged legislative action. By the very nature of legislative actions, however, it seems inevitable that there will always be more than a single purpose for any action of a legislative body. If the clear, Ebel standard is inapplicable to the present case, I cannot conceive of a case to which it would apply.
Because I believe our court is bound by Ebel and because I cannot approve the needless formulation of new legal tests to be applied in cases that can be resolved under the existing precedent of this court, I do not join in the majority’s opinion. In addition, I fear that application of the majority formulation will result in confusion, and could lead to incorrect results when a combination of motivating factors is involved in the formulation of government actions that impact on constitutional rights.